       Case 1:18-cv-11924-FDS Document 18 Filed 11/29/18 Page 1 of 15



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
              Plaintiff              )
                                     )
v.                                   )   CIVIL ACTION NO. 1:18-CV-11924-FDS
                                     )
WILMINGTON SAVINGS FUND              )   JUDGE SAYLOR
SOCIETY FSB, D/B/A CHRISTIANA        )
TRUST, NOT IN ITS INDVIDUAL          )   JURY TRIAL DEMAND
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT-2014-10TT           )
              Defendant              )
___________________________________ )

    PLAINTIFF’S FIRST AMENDED COMPLAINT FOR DECLARATORY AND
                INJUNCTIVE RELIEF WITH JURY DEMAND

                                    INTRODUCTION

  1. Mr. Vanderhoop, plaintiff in the above-identified case, files this First Amended
     Complaint for declaratory and injunctive relief, with a jury trial demand, pursuant to
     Mass.R.Civ.P. 15(a), by leave of the court, to prevent defendant from foreclosing on Mr.
     Vanderhoop’s home, located at 17 Old South Road in Aquinnah, Massachusetts.


  2. Mr. Vanderhoop filed this action in the Dukes County Superior Court on August 22,
     2018, Docket Number 1874CV00034.


  3. On September 19, 2018, defendant removed the case to this honorable court, pursuant to
     28 U.S.C. §1332, 1441 and 1446.


                                         PARTIES


  4. Mr. Vanderhoop, the plaintiff in this case, is a 60 year old Native American member of
     the Wampanoag Tribe of Aquinnah, Martha’s Vineyard, Massachusetts, where he was
     Case 1:18-cv-11924-FDS Document 18 Filed 11/29/18 Page 2 of 15



   born works for a seasonal family business, and lives with his family on ancestral land,
   partially inherited from his grandfather.


5. Defendant is a banking and trust management business, and a subsidiary or division of
   WSFS Financial Corporation, a private, multi-billion dollar financial service company,
   headed by Mark Turner, president and CEO of WSFS.

6. Defendant’s corporate headquarters is in Wilmington Delaware and it has no offices in
   the Commonwealth of Massachusetts.

7. Defendant’s corporate address is 500 Delaware Avenue, Wilmington, Delaware.


                              FACTUAL ALLEGATIONS


8. Mr. Vanderhoop inherited ancestral land in Aquinnah, Massachusetts, on the island of
   Martha’s Vineyard, from his grandfather in or about 1989, and Mr. Vanderhoop later
   purchased from family and tribe members, adjoining property, collectively identified as
   Parcels I, II, and III, as shown on a “Plan of Indian Lands,” filed with the Dukes County
   Registry of Deeds (hereinafter “DCRD”).


9. Mr. Vanderhoop’s inherited land was inaccessible.

10. On May 3, 2003, the Wampanoag Tribe of Aquinnah granted Mr. Vanderhoop an
   easement across Tribal Lands to access his property. DCRD Book 977/Page 1025.

11. In exchange for the easement across Trial Lands, the Wampanoag Tribe of Aquinnah
   retained a right of first refusal in the event the property should ever be advertised for sale
   to anyone other than the family and heirs of Matthew J. Vanderhoop.


12. On April 24, 2007, Mr. Vanderhoop obtained a mortgage of $850,000 from Sovereign
   Bank to build a house on his land. DCRD Book 1119/Page 298.



                                               2
     Case 1:18-cv-11924-FDS Document 18 Filed 11/29/18 Page 3 of 15



13. On April 27, 2007, Mr. Vanderhoop gave Sovereign Bank a promissory note for
   $850,000, to be paid in monthly payments of $5,090.72. DCRD Book1119/Page 298.


14. The initial adjustable interest rate on Mr. Vanderhoop’s mortgage was 5.99%. DCRD
   Book 1119/Page 298.


15. Sovereign’s $850,000 mortgage to Mr. Vanderhoop did not require full documentation of
   Mr. Vanderhoop’s income or assets.

16. Sovereign’s $850,000 mortgage to Mr. Vanderhoop was underwritten with a loan-to-
   value ratio at or above 90%.

17. When Mr. Vanderhoop obtained the $850,000 mortgage from Sovereign, his monthly
   mortgage payments of $5,090.72, constituted 70% of his monthly salary.


18. During the recent United States financial recession, beginning in 2008, the number of
   tourist and summer visitors to Martha’s Vineyard, was significantly reduced, hurting
   seasonal businesses and causing many small businesses to close.

19. Mr. Vanderhoop’s family run, seasonal business, in Aquinnah, on Martha’s Vineyard, is
   totally dependent on summer visitors and during the recession, Mr. Vanderhoop was
   struggling financially and unable to pay his $5,090.72 monthly mortgage.


20. Sovereign Bank was the record holder of Mr. Vanderhoop’s mortgage and promissory
   note, from April 24, 2007 until May 1, 2015. DCRD Book 1119/Page 298.

21. Mr. Vanderhoop contacted Sovereign on several occasions and even completed and
   submitted paperwork to reduce his high mortgage interest rates, but received no response
   from Sovereign.

22. Sovereign did not notify Mr. Vanderhoop of his right to pursue a modified mortgage
   loan.


                                            3
     Case 1:18-cv-11924-FDS Document 18 Filed 11/29/18 Page 4 of 15



23. Sovereign did not provide Mr. Vanderhoop with an assessment of his ability to make
   affordable monthly payment.

24. Sovereign did not modify Mr. Vanderhoop’s mortgage or reduce his high interest rates.

25. Sovereign did not help Mr. Vanderhoop avoid the foreclosure of his home.


26. On September 19, 2014, Mr. Vanderhoop’s mortgage and promissory note was assigned
   to MTGLQ. DCRD Book 1375/Page 179.

27. MTGLQ did not notify Mr. Vanderhoop on September 19, 2014, or thereafter, that it was
   the new owner of his mortgage and promissory note.

28. MTGLQ did not notify Mr. Vanderhoop of his right to pursue a modified mortgage loan.

29. MTGLQ did not provide Mr. Vanderhoop with an assessment of his ability to make
   affordable monthly mortgage payments.

30. MTGLQ did not modify Mr. Vanderhoop’s mortgage or reduce his high interest rate.

31. MTGLQ did not help Mr. Vanderhoop avoid foreclosure of his home.

32. Defendant became the owner of Mr. Vanderhoop’s mortgage and promissory note on
   February 5, 2015. DCRD Book 1375/Page 876.

33. Defendant did not notify Mr. Vanderhoop on February 5, 2015, that it was the new owner
   of his mortgage and promissory note.


34. Defendant did not notify Mr. Vanderhoop of his right to pursue a modified mortgage
   loan.


35. Defendant did not provide Mr. Vanderhoop with an assessment of his ability to make
   affordable monthly mortgage payments.


                                           4
     Case 1:18-cv-11924-FDS Document 18 Filed 11/29/18 Page 5 of 15



36. Defendant did not modify Mr. Vanderhoop’s mortgage or reduce his high interest rate.


37. Defendant did not help Mr. Vanderhoop avoid the foreclosure of his home.


38. The Acknowledgment filed with the DCRD on May 1, 2015, Book 1375/Page 179, was
   not dated by Kathryn Marvel, the notary public, County of Berks, State of Pennsylvania.


39. The Assignment of Mortgage filed with the DCRD on May 1, 2015, Book 1375/Page
   179, does state that Carlie F. Speece signed the document voluntarily or as his free act or
   deed.

40. The Acknowledgment, DCRD Book 1375/Page 179, does not indicate that Carlie F.
   Speece was authorized to act in a representative capacity on behalf of Santander Bank.

41. The Acknowledgement, DCRD Book 1375/Page 876, does not identify the company,
   MTGLQ.


42. On January 22, 2016, Rushmore Loan Management Services was a duly authorized agent
   of defendant.

43. On January 22, 2016, Angela Davis was a Vice President at Rushmore Loan
   Management Services LLC, and also a Vice President for WSFS.

44. On February 4, 2016, defendant filed with the DCRD Book 1397/Page 883, an “Affidavit
   Regarding Note Secured by Mortgage to be Foreclosed,” signed by a Angela Farmer,
   stating that Mr. Vanderhoop’s mortgage “may be a ‘Certain Mortgage Loan’ as defined
   by G.L.c. 244, § 35B.”

45. The February 4, 2016, “Affidavit Regarding Note Secured by Mortgage to be
   Foreclosed,” states that defendant sent Mr. Vanderhoop information about his right to
   pursue a modified mortgage loan as required by G.L.c. 244, § 35B.”




                                            5
     Case 1:18-cv-11924-FDS Document 18 Filed 11/29/18 Page 6 of 15



46. The February 4, 2016, “Affidavit Regarding Note Secured by Mortgage to be
   Foreclosed,” page, entitled “CERTIFICATE,” DCRD Book 1397/Page 888, says, in part,
   “the facts stated in the foregoing affidavit are relevant to the title to the premises therein
   described and will be of benefit and assistance in clarifying the chain of title thereto.”

47. On February 14, 2018, at 8:59:14 AM, receipt no. 199016, Mr. Vanderhoop’s mortgage
   was assigned from MTGLQ to defendant.

48. On February 14, 2018, at 8:59:14 AM, receipt no. 199016, Mr. Vanderhoop’s mortgage
   was assigned from defendant to MTGLQ.

49. The Acknowledgment, filed with DCRD on February 14, 2018, Book 1460/Page 550,
   does not state that Donna Brammer, signed the document in a representative capacity.


50. The notary public, Danielle Bolin, did not date the Acknowledgement filed with the
   DCRD on February 14, 2018, Book 1460/Page 551.

51. The notary public, Danielle Bolin, did not indicate on the Acknowledgement filed with
   the DCRD on February 14, 2018, Book 1460/Page 551, how she identified the signatory.

52. The Acknowledgement, filed with the DCRD on February 14, 2018, DCRD Book
   1460/Page 551, does not state that Dave Slear was signing in a representative capacity, as
   an act of the defendant.


53. On March 20, 2018, defendant filed a SCRA Notice with the Massachusetts Law Court.


                              STATEMENT OF CLAIMS


                                         COUNT I
Material Breach of Contract; Unlawful Methods and Practices; Unfair and Deceptive
 Practices; Violation of G.L.c. 244, §35A, §35B, and, §35C; and Failure to Perform


54. Mr. Vanderhoop repeats and realleges the allegations in paragraphs 1 through 53 above.
                                              6
       Case 1:18-cv-11924-FDS Document 18 Filed 11/29/18 Page 7 of 15



      Mr. Vanderhoop’s mortgage was a “certain mortgage” as defined by G.L.c. 244, §35B,
      and defendant did not conduct the required analysis to determine if Mr. Vanderhoop was
      capable of paying a modified mortgage loan and, defendant did not offer Mr. Vanderhoop
      any such identified loan.
                                          COUNT II
              Material Breach of Contract; Unfair and Deceptive Practices;
         Engaging in Unlawful Self-Dealing; and Fraudulent Misrepresentation


  55. Mr. Vanderhoop repeats and realleges the allegations in paragraphs 1 through 54 above.
      Defendant has not been transparent with Mr. Vanderhoop about his mortgage and
      promissory note. Mr. Vanderhooop was not contacted promptly when his mortgage and
      promissory notes were transferred, including twice February 14, 2016, and such practices
      between MTGLC and defendant have made it impossible for Mr. Vanderhoop to modify
      his mortgage, reduce his high interest rate, or prevent the foreclosure of his home.


                                         COUNT III
 Materially Defective Notarization of Mortgage; Patently Defective Acknowledgements;
Material Breach of Contract; Engaging in Self-Dealing Transactions; Engaging in Unfair
         Methods; Fraudulent Misrepresentation; Violation of G.L.c. 244 §15(f);
       Violation of G.L.c. 244 §35A, 35B, 35C; Violation of G.L.c. 93A §2 and §9;
               Violation of G.L.c. 222 §15; and Violation of G.L.c. 183 §29


  56. Mr. Vanderhoop repeats and realleges the allegations in paragraphs 1 through 55 above.
      Defendant, by and through their agents, employees, and representatives filed with the
      DCRD on May 1, 2015, Book 1375/Page 179, mortgage documents that are materially
      defective, violate notary requirements, and are void.


                                         COUNT IV
Materially Defective Notarization of Mortgage; Material Breach of Contract; Engaging in
                 Self-Dealing Transactions; Engaging in Unfair Methods;
              Fraudulent Misrepresentation; Violation of G.L.c. 244 §15(f);

                                               7
       Case 1:18-cv-11924-FDS Document 18 Filed 11/29/18 Page 8 of 15



       Violation of G.L.c. 244 §35A, 35B, 35C; Violation of G.L.c. 93A §2 and §9;
               Violation of G.L.c. 222 §15; and Violation of G.L.c. 183 §29


  57. Mr. Vanderhoop repeats and realleges the allegations in paragraphs 1 through 56 above.
      Defendant, by and through their agents, employees, and representatives filed with the
      DCRD on May 15, 2015, Book 1375/Page 876, mortgage documents that are materially
      defective, violate notary requirements, and are void.


                                          COUNT V
Materially Defective Notarization of Mortgage; Material Breach of Contract; Engaging in
                 Self-Dealing Transactions; Engaging in Unfair Methods;
              Fraudulent Misrepresentation; Violation of G.L.c. 244 §15(f);
       Violation of G.L.c. 244 §35A, 35B, 35C; Violation of G.L.c. 93A §2 and §9;
               Violation of G.L.c. 222 §15; and Violation of G.L.c. 183 §29


  58. Mr. Vanderhoop repeats and realleges the allegations in paragraphs 1 through 57 above.
      Defendant, by and through their agents, employees, and representatives filed with the
      DCRD on February 14, 2018, Book 1460/Page 550, mortgage documents that are
      materially defective, violate notary requirements, and are void.

                                             COUNT VI
Materially Defective Notarization of Mortgage; Material Breach of Contract; Engaging in
              Self-Dealing Transactions; and Engaging in Unfair Methods;
              Fraudulent Misrepresentation; Violation of G.L.c. 244 §15(f);
       Violation of G.L.c. 244 §35A, 35B, 35C; Violation of G.L.c. 93A §2 and §9;
               Violation of G.L.c. 222 §15; and Violation of G.L.c. 183 §29

  59. Mr. Vanderhoop repeats and realleges the allegations in paragraphs 1 through 58 above.
      Defendant, by and through their agents, employees, and representatives filed with the
      DCRD on February 14, 2018, Book 1460/Page 559, mortgage documents that are
      materially defective, violate notary requirements, and are void.


                                               8
     Case 1:18-cv-11924-FDS Document 18 Filed 11/29/18 Page 9 of 15



                                       COUNT VII
        Material Breach of Contract; Engaging in Self-Dealing Transactions;
             Engaging in Unfair Methods; Fraudulent Misrepresentation;
   Violation of G.L.c. 244 §35A, 35B, 35C; and Violation of G.L.c. 93A §2 and §9


60. Mr. Vanderhoop repeats and realleges the allegations in paragraphs 1 through 59 above.
    Defendant, by and through their agents, employees, and representatives have prevented
    Mr. Vanderhoop from applying for a mortgage loan modification, reducing his high
    interest rate, and avoiding foreclosure.


                                       COUNT VIII
        Material Breach of Contract; Engaging in Self-Dealing Transactions;
             Engaging in Unfair Methods; Fraudulent Misrepresentation;
   Violation of G.L.c. 244 §35A, 35B, 35C; and Violation of G.L.c. 93A §2 and §9


61. Mr. Vanderhoop repeats and realleges the allegations in paragraphs 1 through 60 above.
    Defendant by and through its agents, employees, and representatives, knowingly and
    willfully made false representations of material fact about Mr. Vanderhoop’s right to
    apply for a mortgage loan modification.


                                        COUNT IX
  Materially Defective Affidavit; Engaging in Self-Dealing Transactions; Engaging
        in Unfair Methods; Fraudulent Misrepresentation; Violation of G.L.c.
244 §15(f); Violation of G.L.c. 244 §35A, 35B, 35C; Violation of G.L.c. 93A §2 and §9;
              Violation of G.L.c. 222 §15; and Violation of G.L.c. 183 §29


62. Mr. Vanderhoop repeats and realleges the allegations in paragraphs 1 through 61 above.
    Defendant by and through its agents, employees, and representatives, knowingly and
    willfully made false representations of material fact in a February 4, 2016 affidavit, filed
    with the DCRD regarding Mr. Vanderhoop’s opportunity to modify his monthly
    mortgage payments.

                                               9
      Case 1:18-cv-11924-FDS Document 18 Filed 11/29/18 Page 10 of 15



                                          COUNT X
            Materially Defective Notarization of Mortgage; Patently Defective
       Acknowledgement; Material Breach of Contract; Engaging in Self-Dealing
       Transactions; Engaging in Unfair Methods; Fraudulent Misrepresentation;
       Violation of G.L.c. 244 §35A, 35B, 35C; Violation of G.L.c. 93A §2 and §9;
               Violation of G.L.c. 222 §15; and Violation of G.L.c. 183 §29


  63. Mr. Vanderhoop repeats and realleges the allegations in paragraphs 1 through 62 above.
      The May 1, 2015 Assignment, DCRD Book 1375/Page 179, does not indicate that Carlie
      F. Speece signed the document of his free will, or that he signed in a representative
      capacity, making the documents materially defective, and the assignment void.


                                           COUNT XI
            Materially Defective Notarization of Mortgage; Patently Defective
       Acknowledgement; Material Breach of Contract; Engaging in Self-Dealing
 Transactions; Engaging in Unfair Methods; Fraudulent Misrepresentation; Violation of
  G.L.c. 244 §35A, 35B, 35C; Violation of G.L.c. 93A §2 and §9; Violation of G.L.c. 183
§54B; and Texas Civil Practice and Remedies Code, §121.005; Violation of G.L.c. 222 §15;
                               and Violation of G.L.c. 183 §29


  64. Mr. Vanderhoop repeats and realleges the allegations in paragraphs 1 through 63 above.
      The Acknowledgement of the May 12, 2015, filed with the DCRD, See Book 1375/Page
      876, does not identify the company, a violation of Massachusetts and Texas notary
      requirements, making the documents materially defective, and the assignment void.


                                         COUNT XII
            Materially Defective Notarization of Mortgage; Patently Defective
      Acknowledgement; Material Breach of Contract; Self-Dealing Transactions;
              Engaging in Unfair Methods; Fraudulent Misrepresentation;
       Violation of G.L.c. 244 §35A, 35B, 35C; Violation of G.L.c. 93A §2 and §9;
           Violation of G.L.c. 183 §54B; and 57 PA §302(2) and §315(a)(2)(11).

                                               10
     Case 1:18-cv-11924-FDS Document 18 Filed 11/29/18 Page 11 of 15



              Violation of G.L.c. 222 §15; and Violation of G.L.c. 183 §29


 65. Mr. Vanderhoop repeats and realleges the allegations in paragraphs 1 through 64 above.
     The date on the May 12, 2015 Assignment of Mortgage filed with the DCRD Book
     1375/Page 876, and the Acknowledgement was inserted, and not dated by the
     Pennsylvania notary public, Kathryn Marvel, and the assignment void.


                                      COUNT XIII
Materially Defective Affidavit; Material Breach of Contract; Self-Dealing Transactions;
       Engaging in Unfair Methods; Fraudulent Misrepresentation; Violation of
               G.L.c. 244 §35A, 35B, 35C; Violation of G.L.c. 244, §15(f);
             Violation of G.L.c.93A, §2 and 9; Violation of G.L.c. 222 §15;
                             and Violation of G.L.c. 183 §29


 66. Mr. Vanderhoop repeats and realleges the allegations in paragraphs 1 through 65 above.
     In an affidavit regarding note secured by mortgaged to be foreclosed, DCRD Book
     1397/Page 882, Rushmore Loan Management falsely stated it sent Mr. Vanderhoop
     information about his right to pursue a modified mortgage loan.


                                      COUNT XIV
          Materially Defective Notarization of Mortgage; Patently Defective
     Acknowledgement; Self-Dealing Transactions; Engaging in Unfair Methods;
      Violation of G.L.c. 244 §35A, 35B, 35C; Violation of G.L.c. 93A §2 and §9;
 Violation of G.L.c. 244, §15(f); Violation of Texas Civil Practice and Remedies Code,
         §121.005; Violation of G.L.c. 222 §15; and Violation of G.L.c. 183 §29


 67. Mr. Vanderhoop repeats and realleges the allegations in paragraphs 1 through 66 above.
     The February 14, 2018, Assignment of Mortgage, DCRD Book 1460/Page 550, did not
     state that Danna Brammer was signing in a representative capacity for defendant, making
     the documents materially defective, and the assignment void.



                                            11
        Case 1:18-cv-11924-FDS Document 18 Filed 11/29/18 Page 12 of 15



                                            COUNT XV
               Materially Defective Notarization of Mortgage; Patently Defective
        Acknowledgement; Self-Dealing Transactions; Engaging in Unfair Methods;
         Violation of G.L.c. 244 §35A, 35B, 35C; Violation of G.L.c. 93A §2 and §9;
   Violation of G.L.c. 244, §15(f); Violation of Texas Civil Practice and Remedies Code,
              §121.005; Violation of G.L.c. 222 §15; and Violation of G.L.c. 183 §29


   68. Mr. Vanderhoop repeats and realleges the allegations in paragraphs 1 through 67 above.
       The February 14, 2018 Assignment of Mortgage, DCRD Book 1460/Page 550, did not
       identify on the Acknowledgement how the individual signing the documents was known
       to the notary public, a violation of Massachusetts and Texas notary requirements, making
       the documents materially defective, and the assignment void.


                                    PRAYER FOR RELIEF


WHEREFORE, Mr. Vanderhoop ask that this Court order appropriate relief, including but not
limited to:


   A. Order a TRIAL BY JURY on all the issues.


   B. Enter a judgment declaring that Mr. Vanderhoop’s mortgage was a “Certain Mortgage”
       as defined by G.L.c. 244 §35B and that defendant did not comply with the requirements
       of G.L.c. 244 §35A, 35B, 35C.


   C. Enter a judgment declaring that defendant did not comply with the Massachusetts notary
       requirements regarding the assignment of mortgage and acknowledgement documents it
       filed with the DCRD on May 1, 2015, defeating defendant’s claim of title to Mr.
       Vanderhoop’s mortgage and promissory note.


   D. Enter a judgment declaring that defendant did not comply with the Massachusetts notary
       requirements regarding the assignment of mortgage and acknowledgement documents it

                                               12
    Case 1:18-cv-11924-FDS Document 18 Filed 11/29/18 Page 13 of 15



   filed with the DCRD on May 15, 2015, defeating defendant’s claim of title to Mr.
   Vanderhoop’s mortgage and promissory note.


E. Enter a judgment declaring that defendant did not comply with the Massachusetts notary
   requirements regarding the assignment of mortgage and acknowledgement documents it
   filed with the DCRD on February 14, 2018, defeating defendant’s claim of title to Mr.
   Vanderhoop’s mortgage and promissory note.


F. Enter a judgment declaring that defendant did not comply with the Massachusetts notary
   requirements regarding the assignment of mortgage and acknowledgement documents it
   filed with the DCRD on February 14, 2018, defeating defendant’s claim of title to Mr.
   Vanderhoop’s mortgage and promissory note.

G. Enter a judgment declaring that defendant did not comply with the Pennsylvania notary
   requirements regarding the assignment of mortgage and acknowledgement documents it
   filed with the DCRD on May 1, 2015, defeating defendant’s claim of title to Mr.
   Vanderhoop’s mortgage and promissory note.

H. Enter a judgment declaring that defendant did not comply with the Texas notary
   requirements regarding the assignment of mortgage and acknowledgement documents it
   filed with DCRD on May 15, 2015, defeating defendant’s claim of title to Mr.
   Vanderhoop’s mortgage and promissory note.


I. Enter a judgment declaring that defendant did not comply with M.G.L.c.93A when it
   filed with the DCRD Assignment of Mortgages with Acknowledgments, that were
   incomplete, factually incorrect, and violated the statues under which they were obtained.


J. Enter a judgment declaring that defendant were engaged in self-dealing when it filed
   assignments of mortgages to Mr. Vanderhoop’s house, twice in the same day, at the same
   time, with the exact receipt number, with defective documents.




                                           13
       Case 1:18-cv-11924-FDS Document 18 Filed 11/29/18 Page 14 of 15



   K. Enter a judgment declaring that defendant did not comply with the conditions of Mr.
      Vanderhoop’s mortgage.


   L. Enter a judgment declaring that defendant does not have legal title Mr. Vanderhoop’s
      mortgage or promissory note.

   M. Enter a preliminary injunction, pending final resolution of this case that enjoins defendant
      from taking any action to foreclose on Mr. Vanderhoop’s home.


   N. Enter a permanent injunction, pending final resolution of this case, that enjoins defendant
      from taking any action for foreclose on Mr. Vanderhoop’s home.


   O. Grant Mr. Vanderhoop an award of reasonable attorney’s fees under 42 U.S.C. §1988.


   P. Enter an award of compensatory damages in a fair and reasonable amount to be
      determined by the jury for injuries suffered by Mr. Vanderhoop as a direct result of
      defendant’s breach.


   Q. Enter an award of exemplary damages in a fair and reasonable amount to be determined
      by the jury.


   R. Grant Mr. Vanderhoop any other such and further relief as this Court deems just,
      equitable, and appropriate.


Mr. Vanderhoop demands TRIAL BY JURY.

November 27, 2018                                   Respectfully submitted,
                                                    MATTHEW VANDERHOP
                                                    By his attorney,


                                                    “/s/”Deborrah M. Doman
                                                    Deborrah M. Dorman, Esq., #635729
                                                    Law Office of Deborrah M. Dorman

                                               14
Case 1:18-cv-11924-FDS Document 18 Filed 11/29/18 Page 15 of 15



                                   Post Office Box 944
                                   Tisbury, MA 02568
                                   (774) 563-0040
                                   dormandmd@aol.com




                              15
